Deny and Opinion Filed April 28, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00514-CV

                        IN RE ROBERT PAYNE WATSON, Relator

                 Original Proceeding from the 397th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 062770

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his motions to quash the indictment, to compel discovery and to remove his

counsel of record from the case. The State responded to the petition and provided the Court

copies of orders signed by the trial court granting a motion to withdraw from the case filed by

relator’s counsel and appointing new counsel for relator. Thus, to the degree the petition seeks to

compel the trial court to rule on relator’s motion to remove his counsel from the case, because

the trial court has ruled on the motion, the petition is moot. See Dow Chem. Co. v. Garcia, 909
S.W.2d 503, 505 (Tex. 1995)

       With respect to relator’s motions to quash the indictment and to compel discovery, which

he states he filed “as a layperson,” the trial court is not obligated to rule on relator’s pro se

motions filed while relator was represented by counsel. A criminal defendant has no right to

hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995) (en
banc); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).              Relator has been

represented by counsel in this case at all relevant times. Therefore, the trial court has no legal

duty to rule on the pro se motions. In re Aitch, No. 01-03-01185-CR, 2003 WL 22862682, at *1

(Tex. App.—Houston [1st Dist.] Dec. 4, 2003, orig. proceeding.).

       We DENY the petition for writ of mandamus.




150514F.P05                                          /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–